Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Street railroads, § 131*-—when evidence sufficient to sustain recovery for injuries to horses and wagon. In an action against a street railway company to recover for injuries to horses and wagon owned hy plaintiff and driven by his servant for the purpose of sprinkling the street, it appearing that the wagon was being driven along the side of defendant’s car tracks and that the wagon was struck by a street car going in the same direction, held that a verdict for plaintiff was sustained by the evidence. 2. Street railroads, § 124*—what evidence competent to show speed of car at time of collision. In an action for injuries to plaintiff’s horses and wagon by being struck by defendant’s street car while the wagon was being driven by plaintiff’s servant, testimony by the servant as to personal injuries held competent, as tending to show the speed with which the car was driven when it struck the wagon. 3. Appeal and error, § 1489*—when admission of testimony as to facts otherwise proved not prejudicial. In an action to recover for injuries to plaintiff’s horses and wagon while being driven by a servant of plaintiff, resulting from being struck by defendant’s street car, permitting the servant to describe his injuries held not prejudicial error, for the reason that such injuries were proved by other testimony to which no objections were made.